DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the Application filed on October 29, 2021, in which claims 1-20 are presented for examination.
Information Disclosure Statement
The information disclosure statement filed October 19, 2021 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609. It has been placed in the application file, but the information referred to therein has been considered as to the merits.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract without significantly more.
When considering subject matter eligibility under 35 USC 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.
Specifically, 1, 9 and 17 are directed to a system, method, and non-transitory computer readable medium respectively. Each of the claims falls under one of the four statutory classes of invention.
If the claim does not fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea).
Each limitation of claims 1, 9 and 17 identified below is a step of observation, evaluation, and judgement that can be practically performed by a human, either mentally or with the use of pen and paper.
Specifically, claims 1, 9 and 17 recite: identifying a plurality of values corresponding to the plurality of attributes from a description of the object, wherein the identifying comprises identifying a value for a generic attribute of the object via execution of a machine learning model that is trained to identify and extract the value for the generic attribute” is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components. That is, other than reciting “a machine learning”, nothing in the claim elements precludes the steps from practically being performed in a human mind. For example, but for the language, “identifying”, in the context of these claims encompasses the user mentally, or manually with the aid of pen and paper.
Thus, the steps of " identifying…." cover performance of the limitations in the mind but for the recitation of generic computer components. It is a mental step of observation, evaluation, judgment or opinion.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but the recitation of generic computer components, then it falls within the “mental processes” grouping of abstract ideas.
The judicial exception is not integrated into a practical application. In particular, the recited claimed limitations " receiving a plurality of attributes of an object including a generic attribute that is common among different types of objects” is viewed as additional elements that amount to data gathering and can be considered to be insignificant extra solution activity (see MPEP 2106.05(g);
“via execution of a machine learning model that is trained to identify and extract the value for the generic attribute” is viewed as additional elements that represent an extra solution activity because it is a mere nominal tangential addition to the claim, a mere generic transmission and presentation of collected and analyzed data; 
“modify the value of the generic attribute to generate a normalized value” is viewed as additional elements that amount to data gathering and can be considered to be insignificant extra solution activity (see MPEP 2106.05(g); and
“storing the plurality of text values including the normalized value in a search index that includes normalized values of a plurality of other objects” is viewed as additional elements that represent an extra solution activity because it is a mere nominal tangential addition to the claim, a mere generic transmission and presentation of collected and analyzed data.
These additional elements do not integrate the judicial exception into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Further the claimed “processor”, and “non-transitory computer-readable medium” are recited at a high level of generality such that they amount to on more than mere instructions to apply the exception using a generic component. (see MPEP 2106.05(f)). These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer (see MPEP 2106.05(h)).
Moreover, the “processor” and “non-transitory computer-readable storage media” amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields, as demonstrate by: Relevant court decision: the followings are examples of court decisions demonstrating well-understood, routine and conventional activities, see e.g., MEPE 2106.05(d)(II): Computer readable storage media comprising instructions to implement a method, e.g., see (Versata Dev. Group, Inc.v. SAP Am., Inc.- similarly, the current invention recites “a computer program product, the computer program product comprising: one or more non-transitory computer-readable storage media and program instructions collectively stored on the one or more non-transitory computer-readable storage media, the program instructions executable by a processor to cause the processor to initiate operations.”
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea, thus fail to integrate the abstract idea into a practical application. See MPEP 2106.05(g).
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the obtaining and displaying steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
The type of data being manipulated does not impose meaningful limitations or render the idea less abstract. Looking at the element as a combination, the additional elements do not add anything more the elements analyzed individually. Therefore, the claim does not amount to significantly more than the abstract idea itself
The claims as a whole, do not amount to significantly more than the abstract idea itself. This is because the claims do not effect an improvement to the functioning of a computer itself; and the claim do not move beyond a general link of the use of an abstract idea to a particular technological environment.
Accordingly, claim 1 is directed to an abstract idea. The remaining independent claims 9 and 17 fall short the 35 USC 101 requirement under the same rationale.
The dependent claims 2-8, 10-16 and 18-20 when analyzed and each taken as a whole are held to be patent ineligible under 35 USC 101 because the additional recited limitations fail to establish that the claims are not directed to an abstract idea. Specifically:

Claim 2 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim
2 recites the same abstract idea of "a human gathering, observing, analyzing, or judging data. The claim recites the additional limitations “execute, via a search engine, a search query on the normalized values of the plurality of objects including the normalized value of the generic attribute of the object stored in the search index to generate search results, and return the search results via the search engine” elaborates in the abstract idea of a human gathering, observing, analyzing, or judging data. Thus, such additional element represents extra-solution activity because it is nominal or tangential addition to the claim and does not amount to significantly more than the abstract idea.
Claim 3 is dependent on claim 2 and includes all the limitations of claim 2. Therefore, claim
3 recites the same abstract idea of "a human gathering, observing, analyzing, or judging data. The claim recites the additional limitations “normalize an input value of the search query prior to executing the search query on the search index that includes normalized values of the plurality of other object” elaborates in the abstract idea of a human gathering, observing, analyzing, or judging data. Thus, such additional element represents extra-solution activity because it is nominal or tangential addition to the claim and does not amount to significantly more than the abstract idea.

Claim 4 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim
4 recites the same abstract idea of "a human gathering, observing, analyzing, or judging data. The claim recites the additional limitations “query a taxonomy associated with the search index for the plurality of attributes of the object” elaborates in the abstract idea of a human gathering, observing, analyzing, or judging data. Thus, such additional element represents extra-solution activity because it is nominal or tangential addition to the claim and does not amount to significantly more than the abstract idea.

Claim 5 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim
5 recites the same abstract idea of "a human gathering, observing, analyzing, or judging data. The claim recites the additional limitations “wherein the generic attribute comprises at least one of an object name, an object color, and an object size” elaborates in the abstract idea of a human gathering, observing, analyzing, or judging data. Thus, such additional element represents extra-solution activity because it is nominal or tangential addition to the claim and does not amount to significantly more than the abstract idea.

Claim 6 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim
6 recites the same abstract idea of "a human gathering, observing, analyzing, or judging data. The claim recites the additional limitations “identify a value of a second object that corresponds to the generic attribute, normalize the identified value of the second object to match the normalized value of the object, and store the normalized value of the second object in the search index” elaborates in the abstract idea of a human gathering, observing, analyzing, or judging data. Thus, such additional element represents extra-solution activity because it is nominal or tangential addition to the claim and does not amount to significantly more than the abstract idea.

Claim 7 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim
7 recites the same abstract idea of "a human gathering, observing, analyzing, or judging data. The claim recites the additional limitations “remove data from the description of the object and structure remaining data from the description of the object including the plurality of text values in a format that matches the predefined structure of the search index” elaborates in the abstract idea of a human gathering, observing, analyzing, or judging data. Thus, such additional element represents extra-solution activity because it is nominal or tangential addition to the claim and does not amount to significantly more than the abstract idea.



Claim 8 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim
8 recites the same abstract idea of "a human gathering, observing, analyzing, or judging data. The claim recites the additional limitations “modify the value of the generic attribute via execution of a machine learning algorithm which determines normalized values for raw attribute values” elaborates in the abstract idea of a human gathering, observing, analyzing, or judging data. Thus, such additional element represents extra-solution activity because it is nominal or tangential addition to the claim and does not amount to significantly more than the abstract idea.

The dependent claims 9-16 and 18-20 are also rejected for incorporating the abstract idea of their respective base claims by dependency. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Publication No. 2003/0084379 discloses fact collection for a knowledge automation engine to use in detecting product issues on products. A knowledge automation engine may evaluate a check against a fact to detect a product issue on a product and provide a user of the product remediation information. A check may contain a product issue description, a rule to evaluate against a fact in order to detect the product issue, and remediation information to help a user address the product issue if the product issue is detected on the product. Product issues may include product installation validation and known product bugs. Facts used by the knowledge automation engine may include product configuration facts. Static facts may be collected into a fact repository. A fact collector may be used to collect facts not found in the fact repository but needed to execute checks on the knowledge automation engine.
U.S. Publication No. 2005/0102199 discloses a system and method that enables a user to configure a customizable product for purchase in an e-commerce system. A user may launch a web browser on a client computer system to access a vendor's web site to purchase a customizable product. The user may customize the product for purchase by selecting one or more customizable components of the product. A user may select one or more customizable components of the product by using a forms/menu interface or a visual graphical user interface. The vendor's web site may receive the one or more user selections for the customized product and may, in response, send data and information to client computer system to visually depict the "as purchased" customized product for user verification and product checkout.
U.S. Pat. No. 6,675,294 discloses a method and apparatus that enables interactively selection and configuration of a product among a set of related products based on availability and compatibility of features and options. It does not impose an order in the selection of products, features or options; only valid selections can be made at any time To create an electronic representation of the product information to achieve the above goal, the invention provides a framework for defining a system by defining the components of the system using elements contained in a parts catalog and defining relationships between the components of a system. A configuration system validates a configuration using the system definition, the current state of the configuration, and user input.

U.S. Pat. No. 7,146 536 discloses a fact collection for a knowledge automation engine to use in detecting product issues on products. A knowledge automation engine may evaluate a check against a fact to detect a product issue on a product and provide a user of the product remediation information. A check may contain a product issue description, a rule to evaluate against a fact in order to detect the product issue, and remediation information to help a user address the product issue if the product issue is detected on the product. Product issues may include product installation validation and known product bugs. Facts used by the knowledge automation engine may include product configuration facts. Static facts may be collected into a fact repository. A fact collector may be used to collect facts not found in the fact repository but needed to execute checks on the knowledge automation engine.
US 20120284144, involved in assessing fidelity of a product customization tool for an electronic catalog including electronic records representing a plurality of customizable products, the customizable products including a plurality of configurable option selections is described. The method includes identifying a plurality of test case grouping including one or more customizable products having defined ranges of the configurable option selection that do not affect a key output parameter for the grouping and identifying a set of test cases selected from the test case groupings, the test cases having selections associated with the configurable option selection. The method further includes evaluating the set of test cases relative to identify instances of products in the electronic catalog conforming to the selections associated with the configurable option selection and generating a report providing differences between what was expected with the number of rules and actual results of the evaluating act).

US 10558693 identifies a set of items such that each of the items in the set of items shares a number of attributes in common with the item except for those attributes related to the filters that were updated based on user input, wherein a search engine is operated and/or maintained in relation to an electronic marketplace to execute a query on an electronic catalog in order to identify items within the catalog that are relevant to the executed query, and provides users with more accurate search results related to items in an electronic catalog.
US 6473898 searches a global source of attribute values, the global source including the worldwide web, electronic data sheets, paper catalog, inspects a predetermined list of permissible attribute values; and selects an attribute value from the predetermined list.
US 20140052744 creaties a new object of the indicated object type, and for each of the attributes and sub-attributes, and in the order for the attributes and sub-attributes indicated in the object format definition: extracting bytes corresponding to the value of the attribute or sub-attribute from the byte buffer, converting the extracted value to regular form, and setting a corresponding object attribute of the new object equal to the regular form value; and returning the new object
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN M CORRIELUS whose telephone number is (571)272-4032. The examiner can normally be reached Monday-Friday 6:30a-10p(Midflex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN M CORRIELUS/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        September 26, 2022